Case 1:20-mj-01208-WRP Document9 Filed 10/05/20 Pagelof1 PagelD#: 60

SEALED

BY THE ORDER OF THE COURT

AO 442 (Rev. 01/09) Arrest Warrant

 

 

UNITED STATES DISTRICT COURT

 

for the FILED IN THE
UNITED STATES DISTRICT COURT
District of Hawaii DISTRICT OF HAYAI!

Oct 5, 2020, 9:21am

 

 

 

 

United States of America ) Michelle Rynne, Clerk of Court
Vv. )
) Case No. Mag. No. 20-01208-WRP
MARTIN KAO )
Defendant )
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Martin Y. Kao - / _ 3
who is accused of an offense or violation based on the following document filed with the court:

 

 

[| Indictment [| Superseding Indictment [information [| Superseding Information [V complaint
[ ] Probation Violation Petition [| Supervised Release Violation Petition [_ Wiotation Notice [ Jorder of the Court

This offense is briefly described as follows:

Bank Fraud in violation of Title 18, United States Code, Section 1344; and
Money Laundering in violation of Title 18, United States Code, Section 1957.

ya

Wes Reber Porter
United States Magistrate Judge

 

Date: 9/29/2020

 

City and state: Honolulu, HI

 

 

. Return

 

This warrant was received on (date) / tof %° | and the person was arrested on (date) _ o/20o

at (city and state) Howoeue, He a

} 5 4
esting officer's signature

Beere ANGell, SPECIAL AGENT

Printed name and title

 

 

 

 
